Citation Nr: 0531129	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  03-12 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased rating for osteochondritis 
dissecans of the left talar dome with arthritis and ankle 
instability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to July 
1988.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2002 rating decision of the Washington, D.C., 
Department of Veterans Affairs (VA) Regional Office (RO) - 
which, in part, denied a rating higher than 10 percent for 
osteochondritis dissecans of the left talar dome with 
arthritis and ankle instability (hereinafter, left ankle 
disability) and denied entitlement to service connection for 
a right shoulder disability.  The veteran perfected an appeal 
as to these issues. 

Following additional development, the RO, in a November 2004 
rating decision, granted service connection for a right 
shoulder disability and assigned a 20 percent evaluation 
retroactively effective from July 31, 2001, and a 40 percent 
evaluation as of August 27, 2004.  The veteran was notified 
of this decision and has not filed a notice of disagreement.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second notice of disagreement 
must thereafter be timely filed to initiate appellate review 
of the claim concerning "downstream" issues such as the 
compensation level assigned for the disability and the 
effective date].  Accordingly, this issue has been resolved 
and will be discussed no further.

As for the claim for a higher rating for the left ankle 
disability, it is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Other matter

In a recent July 2005 decision, the RO denied a rating higher 
than 50 percent for schizoaffective disorder.  To date, the 
veteran has not filed a notice of disagreement in response to 
that decision.  Therefore, this issue is not currently in 
appellate status and, accordingly, it will not be addressed 
in this decision.


REMAND

The veteran contends that his service-connected left ankle 
disability warrants a higher evaluation.  

Upon review, the Board notes that the veteran was previously 
examined by VA in September 2001, over four years ago.  
Although the report of that examination does not, on its 
face, appear to reflect any inadequacies in the evaluation of 
his left ankle disability, the Board believes that due to the 
substantial passage of time since that examination, and his 
contention that the disability has "increased beyond the 
currently assigned 10% evaluation" (see VA Form 9 dated 
April 18, 2003), development is in order to afford him a new 
medical examination to evaluate this disability.  See, e.g., 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
[Court determined that Board should have ordered 
contemporaneous examination of veteran because a 23-month old 
exam was too remote in time to adequately support the 
decision in an appeal for an increased rating]; see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence which adequately addresses 
the level of impairment of the disability since the previous 
examination].  The Board notes that the representative also 
appears to suggest that the September 2001 examination is too 
old for rating purposes.  See the April 2005 Appellant's 
Brief, page 2.  

Note also that, in adjudicating this appeal, the Board must 
consider whether an increased disability rating is warranted 
for the veteran's left ankle disability based on functional 
loss due to pain, weakness and flare-ups, pursuant to 38 
C.F.R. §§ 4.40, 4.45 and 4.59.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).



The Board, therefore, remands the claim to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should schedule the veteran for a 
VA examination to determine the current 
nature and severity of his service-
connected left ankle disability.  The 
claims folder and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior to the 
examination.  The examination report 
should set forth all objective findings 
regarding the veteran's left ankle, 
including range of motion measurements 
(with normal range of motion specified).  
The examiner should comment on the 
existence of any functional loss due to 
pain, weakened movement, premature or 
fatigability, incoordination, and painful 
motion or pain with use of the left 
ankle.  A report of the examination 
should be prepared and associated with 
the veteran's VA claims folder.

2.  Then VBA should readjudicate the 
claim in light of the additional evidence 
obtained.  If benefits are not granted to 
the veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case, which reflects 
consideration of all additional evidence, 
and give them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.  

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

